Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered on or about March 16, 1994, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentencing him, as a second violent felony offender, to a term of 21/2 to 5 years, unanimously affirmed.
Defendant’s suppression motion was properly denied in all respects. The police officers had reasonable suspicion of criminal activity, justifying their pursuit of defendant, since defendant and his two companions were the only people in the area where the police had just heard handgun shots fired, one of defendant’s companions was carrying a sawed-off shotgun, defendant did not stop when the uniformed officers requested him to do so, neither of defendant’s companions appeared to possess a handgun, and, upon being ordered two more times to stop, defendant looked back at the officers and fled (see, People v Salva, 228 AD2d 344; see also, People v Watkins, 226 AD2d 173, lv denied 88 NY2d 996). Defendant’s remaining contentions are without merit. Concur—Milonas, J. P., Nardelli, Williams and Andrias, JJ.